            Case 7:20-mj-07281-UA Document 18 Filed 07/28/20 Page 1 of 1




Via E-mail and ECF
                                                               July 28, 2020
The Honorable Lisa Margaret Smith
United States Magistrate Judge                  APPLICATION GRANTED.
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601-4150

         Re:      United States v. Patricia Riccardi (20 MJ 07281)
Dear Judge Smith:
        I hope this letter finds you well. I am writing on behalf of Patricia Riccardi and to ask that you
please extend the time for Ms. Riccardi to meet her bail conditions by two weeks. I have spoken to
AUSA Nicholas Bradley and he does not object to this request.
         As background, on July 14, 2020, Ms. Riccardi turned herself in and was charged with violating
18 USC §§ 1343, 1349 and 2. During her presentment, Ms. Riccardi agreed to a bail package that was
ultimately approved by the Honorable Paul Davison.1 Under the terms of the bail package, Ms. Riccardi
was released with the understanding that within ten business days she would: (i) have two financially
responsible individuals sign a $500,000 recognizances bond,2 and (ii) execute paperwork securing the
bond with collateral owned by her family. Ms. Riccardi’s sister has a home which will likely serve as the
collateral, but I have not yet been able to secure the necessary documentation regarding the equity in the
home. Additionally, Ms. Riccardi’s sister is in the process of re-negotiating the terms of her mortgage,
which has created an obstacle that she needs some time to look into.
        I should note, I have spoken to Probation Officer Randie Phillips, the officer assigned to monitor
Ms. Riccardi’s pre-trial release. Officer Phillips indicated that Ms. Riccardi has been complaint with the
terms of her release. Additionally, Ms. Riccardi has surrendered her passport to me,3 as Judge Davison
had ordered. Under these circumstances, I ask that you please allow for an additional two-weeks for Ms.
Riccardi to meet the remaining conditions of her bail package.
                                                               Truly,


                                                               Benjamin Gold
                                                               Assistant Federal Defender
cc: AUSA Nicholas Bradley

1
  I have reached out to Judge Davison’s chambers, and I was instructed to submit this request to Your Honor.
2
  Ms. Riccardi’s sister and father were both screened and tentatively approved by the US Attorney’s Office, but
additional requirements – such as verbal confirmation of their signatures – are in the works and will hopefully be
finished today.
3
  The Passport is in a safe in my office.
